Case 1:19-cr-00349-LDH Document1 Filed 06/21/19 Page 1 of 4 PagelD #: 1

Yersion

JD:DJL
F.# 2018R00569

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

om iaé bie Kin Ma EE RR REL Bee ae
UNITED STATES OF AMERICA
-against-
DEXSHAWN LINDORE and,
TAHJE JOHNSON,
Defendant.
wee eee ee eee eee eee eee X

EASTERN DISTRICT OF NEW YORK, SS:

SO oes heap =

tp BaF
6f21[/4

19-M-576

TO BE FILED UNDER
SEAL

COMPLAINT AND
AFFIDAVIT IN SUPPORT
OF AN ARREST
WARRANT

(T, 18, ULS.C., §§ 924(c), 1951(a),
2 and 3551 et seq.)

SHANE ORAVSKY, being duly sworn, deposes and says that he is a Special

Agent with the Federal Bureau of Investigation (“FBI”), duly appointed according to law and

acting as such.

On or about February 17, 2018, within the Eastern District of New York, the

defendants DEXSHAWN LINDORE and TAHJE JOHNSON, together with others, did

knowingly and intentionally conspire to obstruct, delay and affect commerce, and the

movement of articles and commodities in commerce, to wit: the robbery of U.S. currency

from a commercial establishment located in Brooklyn, New York.

(Title 18, United States Code, Sections 1951(a) and 3551 et seq.)
Case 1:19-cr-00349-LDH Document 1 Filed 06/21/19 Page 2 of 4 PagelD #: 2

The source of your deponent’s information and the grounds for his belief are
as follows:!

1. I am a Special Agent with the FBI and have been involved in the
investigation of numerous cases involving robberies, narcotics trafficking and violent crimes.
I am responsible for conducting and assisting in investigations into the activities of
individuals and criminal groups responsible for violent crimes, including armed robberies.
These investigations are conducted both in an undercover and overt capacity. I have
participated in investigations involving search warrants and arrest warrants.

2. I am familiar with the facts and circumstances'set forth below from my
review of investigation records, conversations with the victims and witnesses and discussions
with other law enforcement personnel.

3. On or about February 17, 2019 the defendants DEXSHAWN
LINDORE and TAHJE JOHNSON, along with at least two other co-conspirators, entered the
Mega Food Market, a grocery store on 1017 Rogers Avenue in Brooklyn, New York. The
defendants entered the store with at least two firearms.

4. According to video surveillance, the defendant TAHJE JOHNSON and
one of his co-conspirators (“Co-Conspirator |”) remained toward the entrance of the store,
while the defendant DEXSHA WN LINDORE and one of his co-conspirators (“Co-

Conspirator 2”) went to the rear of the store.

 

t Because the purpose of this Complaint is to set forth only those facts necessary to
establish probable cause to arrest, I have not described all of the relevant facts and
circumstances of which I am aware.
Case 1:19-cr-00349-LDH Document1 Filed 06/21/19 Page 3 of 4 PagelD #: 3

5, I have reviewed the above-referenced video surveillance from the Mega
Food Market, and based on my experience, I believe that the defendant TAHJE JOHNSON is
the individual in the video, pointing a firearm at individuals in the store.

6. While the defendant TAHJE JOHNSON and Co-Conspirator | were in
the front of the store, the defendant DEXSHAWN LINDORE and Co-Conspirator 2 went to
the rear of the store where two individuals (“Victim-1” and “‘Victim-2”) were located.
Victim-1 and Victim-2, whose identities are known to law enforcement, stated in sum and
substance, and in part, that the defendant DEXSHAWN LINDORE and Co-Conspirator 2
approached the back of the store brandishing a firearm and took approximately $720.00 from
in United States currency from Victim-1. Victim-2 stated to law enforcement, in sum and
substance, and in part, that he stumbled upon that robbery in progress and was subsequently
shot in his left shoulder. Victim-1 identified the defendant, DEXSHAWN LINDORE, as the
shooter from a photo array.

7. Shortly thereafter, surveillance video depicts the defendants fleeing on
foot.

8. The Mega Food Market engages in interstate commerce because it sells

products, such as cigarettes, which are not manufactured in the State of New York.
Case 1:19-cr-00349-LDH Document1 Filed 06/21/19 Page 4 of 4 PagelD #: 4

, . ‘

WHEREFORE, your deponent respectfully requests that an arrest warrant for
the defendants DEXSH AWN LINDORE and TAHJE JOHNSON be issued so that they may
be dealt with according to law. I further request that the Court order that this application,
including the affidavit and arrest warrants, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation. Disclosure of this application and
these orders would seriously jeopardize the ongoing investigation, as such a disclosure would
give the targets of the investigation an opportunity to destroy evidence, harm or threaten
victims or other witnesses, change patterns of behavior, notify confederates and flee from or

evade prosecution.

 

SHANE ORAVSKY
Special Agent
Federal Bureau of Investigation

Sworn to before me this
___ day of June __, 2019

 

THE HONORABLE ROANNE L. MANN
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
